         Case 3:13-cr-00226-RNC Document 403 Filed 12/07/18 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT
       ____________________________________
                                            )
       UNITED STATES OF AMERICA             )
                                            )
             v.                             ) No. 3:13 Cr. 226 (RNC)
                                            )
       DANIEL E. CARPENTER                  ) December 7, 2018
       ____________________________________)

                               MOTION TO PERMIT
                        SENTENCING COUNSEL TO WITHDRAW

       Pursuant to Local Rule of Criminal Procedure 1(c), which incorporates by reference Local

Rule of Civil Procedure 7(e), Defendant Daniel Carpenter respectfully moves to permit James M.

Cole, Michael A. Levy, and Qais Ghafary of Sidley Austin LLP (“Sidley Counsel”) to withdraw

as counsel of record in this Court. As Sidley Counsel informed the Court at the time they sought

permission to appear in this matter, Sidley Counsel were originally (and are still) retained by

Defendant for purposes of representing Defendant in the Second Circuit with respect to his

eventual appeal. Defendant subsequently requested that this Court permit Sidley Counsel to

appear for purposes of assisting with sentencing. Now that sentencing is largely complete (with

the exception of setting the amount of any restitution), Defendant respectfully requests that Sidley

Counsel be permitted to withdraw. Defendant will continue to be represented for purposes of

setting restitution, moving for bail pending appeal, and any other issues by his attorneys at Brown

Paindiris & Scott LLP, who are fully familiar with the case, as well as by Jonathan J. Einhorn,

Esq., who was permitted to appear on November 20, 2018.
Case 3:13-cr-00226-RNC Document 403 Filed 12/07/18 Page 2 of 3




                            Respectfully submitted,

                            /s/ Michael A. Levy
                            James M. Cole, Esq.
                            Michael A. Levy, Esq.
                            Qais Ghafary, Esq.
                            Sidley Austin LLP
                            787 7th Avenue
                            New York, NY 10019
                            212-839-7341
                            MLevy@Sidley.com




                               2
         Case 3:13-cr-00226-RNC Document 403 Filed 12/07/18 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 7, 2018, a copy of foregoing motion was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this

filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system or

by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic

Filing. Parties may access this filing through the Court’s CM/ECF System.



                                               /s/ Michael A. Levy
                                               Michael A. Levy, Esq.
                                               Sidley Austin LLP
                                               787 7th Avenue
                                               New York, NY 10019
                                               212-839-7341
                                               MLevy@Sidley.com
